


Exhibit 10.1
 
Execution Copy
 


 
AGREEMENT FOR DISPOSITION OF ESCROWED FUNDS
 
 
This Agreement for the Disposition of Escrowed Funds (“Agreement”) is entered
into on January 11, 2010, between Public Service Company of New Mexico (“PNM”),
on the one hand, and on the other hand, Pacific Gas and Electric Company,
Southern California Edison Company, San Diego Gas & Electric Company, the Public
Utilities Commission of the State of California (“CPUC”), Edmund G. Brown Jr.,
Attorney General of the State of California, and the California Department of
Water Resources, acting solely under the authority of power created by
California Assembly Bill 1 from the First Extraordinary Session of 2001-2002,
codified in Sections 8000 through 80270 of the California Water Code, and not
under its powers and responsibilities with respect to the State Water Resources
Development System (collectively, the “California Parties”).  PNM and the
California Parties are collectively referred to herein as the “Parties” and
individually as a “Party.”
 
Whereas, the Parties have reached an agreement in principle to settle claims
asserted by the California Parties against PNM arising out of transactions in
California energy markets during 2000 and 2001 (the “settlement”), the terms of
which provide, among other things, for PNM to pay $45,000,000 to the California
Parties through the combination of a cash payment and an assignment of
receivables, and for the California Parties to release PNM from claims arising
from the California energy crisis of 2000-2001, all of which will be detailed in
a definitive settlement agreement (“Definitive Agreement”) to be prepared and
executed by the Parties; and,
 
Whereas, the Parties have agreed that PNM shall pay the cash portion of the
settlement consideration into an escrow account, to be established by the
California Parties, prior to execution of the Definitive Agreement and prior to
approval of the Definitive Agreement by the Federal Energy Regulatory Commission
(“FERC”) and the CPUC, which approval will be a prerequisite to the settlement’s
effectiveness; and,
 
Whereas, the Parties desire to enter this Agreement to govern the disposition of
funds to be held in escrow pending execution of the Definitive Agreement and
receipt of the required regulatory approvals.
 
Now, therefore the Parties agree as follows:
 
1.  Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in the Master Escrow Agreement II, dated May 27, 2008,
between the California Parties and JP Morgan Chase Bank, a copy of which has
been provided to PNM.
 
2.  No later than five (5) Business Days after execution of this Agreement, the
California Parties shall establish an Escrow Account (“Settling Supplier Refund
Escrow (PNM)”) pursuant to the terms of the Master Escrow Agreement II (except
insofar as the terms
 
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
of such agreement contemplate that a definitive settlement agreement between the
settling parties is already in place) by issuing instructions to the Escrow
Agent that comply with the terms of the Master Escrow Agreement II and the
provisions of paragraph 6 of this Agreement.
 
3.  No later than five (5) Business Days after the later of (i) the date on
which the Parties have fully executed this Agreement, or (ii) the date on which
the Parties determine the amount of PNM’s receivables held in the accounts of
the California Power Exchange and the California Independent System Operator as
of close of business Pacific Standard Time on December 31, 2009 (the “PNM
Receivables Amount”), PNM shall deposit an amount equal to forty-five million
dollars ($45,000,000) less the PNM Receivables Amount into the Settling Supplier
Refund Escrow (PNM).  PNM shall transfer such amount in immediately available
funds to the Settling Supplier Refund Escrow (PNM) by wire transfer to the
following wire address:
 
JP Morgan Chase Bank
ABA No 021000021
Account No. 507971817
Southwest Escrow Incoming Wire Account
FFC: Account No. 865362412; Settling Supplier Refund Escrow (PNM)
Attn. Paul Gilliam


4.  All cash amounts deposited by PNM into the Settling Supplier Refund Escrow
(PNM) , and all interest accrued on such funds, shall be either (i) distributed
to Settling Participants in accordance with the terms and conditions of the
Definitive Agreement, or (ii) distributed to PNM pursuant to paragraph 5 of this
Agreement.
 
5.  All cash deposits by PNM,  including accrued interest on such deposits, held
in the Settling Supplier Refund Escrow (PNM) shall be distributed directly to
PNM upon the occurrence of any of the following events (each, a “Termination
Event”):
 
a.  
The Parties’ efforts to prepare and execute the Definitive Agreement have been
terminated based on the failure of either the California Parties or PNM to have
used best efforts to complete and file with FERC the Definitive Agreement on or
before January 29, 2010; or

 
b.  
The California Parties have terminated the Definitive Agreement based on the
failure of FERC to approve the Definitive Agreement on or before April 30, 2010;
or

 
c.  
PNM has terminated the Definitive Agreement based on the failure of FERC to
approve the Definitive Agreement on or before September 30, 2010; or

 
d.  
Without regard to whether either Party has exercised best efforts to prepare and
execute a Definitive Agreement, the Parties’ efforts have failed to result in
execution of a Definitive Agreement no later than April

 
 
2

--------------------------------------------------------------------------------

 
Execution Copy
 
15, 2010 and either PNM or the California Parties has thereafter elected to
terminate further settlement efforts based on that failure.
 
Within five (5) Business Days of the date of a Termination Event, the California
Parties shall notify the Escrow Agent of the occurrence of a Termination Event
and instruct the Escrow Agent immediately to disburse to PNM all funds deposited
by it in the Settling Supplier Refund Escrow (PNM) to PNM, plus all interest
that has accrued on such funds in the Settling Supplier Refund Escrow (PNM).
 
6.  The instructions to the Escrow Agent for establishing the Settling Supplier
Refund Escrow (PNM) shall (a) identify the circumstances that constitute a
Termination Event, (b) instruct the Escrow Agent immediately to distribute all
funds in the Settling Supplier Refund Escrow (PNM) directly to PNM upon notice
by the California Parties of the occurrence of a Termination Event, (c) include
wiring instructions for the transfer of funds to PNM, and (d) be in the form of
instructions set forth as Attachment A to this Agreement.
 
7.  Nothing in this Agreement shall be interpreted to make PNM a Party to, an
Authorized Third Party to, or a third party beneficiary of, the Master Escrow
Agreement II.  All costs of and responsibility for the Settling Supplier Refund
Escrow (PNM) shall be borne by the California Parties.  In the event that funds
are disbursed to pursuant to Paragraph 5 of this Agreement, PNM shall be
responsible for taxes accruing on such funds while held in escrow.  In all other
events, the California Parties shall be responsible for taxes accruing on funds
held in the Settling Supplier Refund Escrow (PNM).
 
8.      PNM and the California Parties hereby designate this Agreement as a
“Settlement Agreement” solely for purposes of Section 1.1.8 of the Master Escrow
Agreement II.
 
9.  This Agreement and the rights and duties of the Parties shall be governed by
and construed, enforced, and performed in accordance with the laws of the State
of California, without giving effect to principles of conflicts of laws that
would require the application of laws of another jurisdiction.
 
10.    This Agreement shall terminate on the Execution Date, as such term is
defined in the Definitive Agreement, at which time the Definitive Agreement will
supersede this Agreement with respect to the subject matter of this
Agreement.   To this purpose, the Definitive Agreement shall contain provisions
governing the disposition of the funds in the Settling Supplier Refund Escrow
(PNM).
 
11.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all such
counterparts together shall constitute one and the same document.  All
signatures of the Parties to this Agreement may be transmitted by facsimile and
such facsimile will, for all purposes, be deemed to be the original signature of
such party whose signature it reproduces, and will be binding upon such Party.
 
 
3

--------------------------------------------------------------------------------

 
Execution Copy

 
 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date set forth in the beginning of this Agreement.
 


 

 
Public Service Company of New Mexico
 
 
By:                /s/ Pat Vincent-Collawn   
                                          
Name:           Pat Vincent-Collawn     
                                           
Title:             President &
CEO                                                          
Date:             January 11,
2010                                                         
 
Southern California Edison Company
 
By:             /s/ Russell C. Swartz             
                                         
Name:           Russell C. Swartz                   
                                         
Title:             Associate General Counsel   
Date:             January 6, 2010                      
                                         
 
 
Pacific Gas and Electric Company
 
 
By:             /s/ Mark D. Patrizio               
                                         
Name:            Mark. D. Patrizio                  
                                         
Title:             Attorney - Director              
                                         
Date:             January 11, 2010                   
                                         
 
 
San Diego Gas & Electric Company
 
By:             /s/ Lee Schavrien                 
                                        
Name:            Lee Schavrien                      
                                         
Title:              SVP Regulatory & Finance  
Date:              January 7, 2010                    
                                         
 
 
People of the State of California, ex rel. Edmund G. Brown Jr., Attorney General
 
 
By:               /s/ Martin Goyete                  
                                         
Name:          Martin Goyete                       
                                         
Title:            S.D.A.G.                                 
                                         
Date:            January 8, 2010                     
                                         
 
California Department of Water
Resources, acting solely under the authority and powers created by Assembly Bill
1 of the First Extraordinary Session of 2001-2002, codified in Sections 80000
through 80270 of the California Water Code
 
 
By:             /s/ Russell C. Mills              
                                         
Name:           Russell C. Mills                    
                                         
Title:             CFO                                       
                                         
Date:             January 8, 2010                    
                                         
 
California Public Utilities Commission
 
 
By:              /s/ Elizabeth M. McQuillan  
Name:         Elizabeth M. McQuillan      
                                         
Title:           Staff Attorney                      
                                         
Date:           January 8, 2010                    
                                         
 
 




 
4
 
 
ATTACHMENT A
TO
AGREEMENT FOR DISPOSITION OF ESCROWED FUNDS


FORM OF INSTRUCTIONS FOR ESTABLISHING PNM ESCROW

 
 
 

 
SIDLEY AUSTIN LLP
701 FIFTH AVENUE SUITE 4200
SEATTLE, WA 98104
(415) 772 7400 FAX
BEIJING
BRUSSELS
CHICAGO
DALLAS
FRANKFURT
GENEVA
HONG KONG
LONDON
LOS ANGELES
NEW YORK
SAN FRANCISCO
SHANGHAI
SINGAPORE
SYDNEY
TOKYO
WASHINGTON, D.C.
 
(206) 262 7682
email: etodderud@sidley.com
 
FOUNDED 1866

 



 
January 6, 2010
 
VIA FACSIMILE (713) 216-6927




Mr. Greg Campbell
Mr. Paul Gilliam
JP Morgan Chase Bank
712 Main Street, 5th Floor
TX2 SO37
Houston, TX 77002


 
Dear Greg and Paul:
 
Pursuant to Section 4.1 of the Master Escrow Agreement II, dated May 27, 2008,
by and among the California Parties (as defined therein), and JP Morgan Chase
Bank, the California Parties hereby instruct the Escrow Agent to establish the
Escrow Accounts identified below.   Below the account names, we have identified
the Party or Parties authorized to issue instructions for the disbursement of
funds from that account, as required by Section 4.1 of the Escrow
Agreement.   Please note that, pursuant to Section 7.2.2 of the Escrow
Agreement, disbursement instructions with respect to a particular Escrow Account
must be signed by all of the Parties that are authorized to instruct the Escrow
Agent to make disbursements from such account.  “PNM” refers to the Public
Service Company of New Mexico.
 
Settling Supplier Refund Escrow (PNM)  (Acct. No. 865362412)
 
The Parties authorized to instruct the Escrow Agent to make disbursements from
the Settling Supplier Refund Escrow (PNM) shall be PG&E, SCE, SDG&E, California
Attorney General, CPUC and CERS.
 


 
Sidley Austin LLP is a limited liability partnership practicing in affiliation
with other Sidley Austin partnerships

--------------------------------------------------------------------------------

 
PNM Escrow Account Authorization
January 6, 2010
Page 2
 
 
Pursuant to Section 6.1 of the Master Escrow Agreement II, the California
Parties instruct the Escrow Agent to invest all funds deposited and held in
the  Settling Supplier Refund Escrow (PNM) and to reinvest all interest earned
thereon, in the JP Morgan US Government Money Market Fund, Agency Class, Fund
No. 1603.
 
The Escrow Agent shall immediately liquidate all funds held in the Settling
Supplier Refund Escrow (PNM) and disburse all such funds to PNM, at the wire
address set forth below, upon instructions to the Escrow Agent by the California
Parties that any of the following has occurred:
 
a.  
The Parties’ efforts to prepare and execute the Definitive Agreement have been
terminated based on the failure of either the California Parties or PNM to have
used best efforts to complete and file with FERC the Definitive Agreement on or
before January 29, 2010; or

 
b.  
The California Parties have terminated the Definitive Agreement based on the
failure of FERC to approve the Definitive Agreement on or before April 30, 2010;
or

 
c.  
PNM has terminated the Definitive Agreement based on the failure of FERC to
approve the Definitive Agreement on or before September 30, 2010; or

 
d.  
Without regard to whether either Party has exercised best efforts to prepare and
execute a Definitive Agreement, the Parties’ efforts have failed to result in
execution of a Definitive Agreement no later than April 15, 2010 and either PNM
or the California Parties has thereafter elected to terminate further settlement
efforts based on that failure.

 
Upon receipt and, if necessary, confirmation of instructions from the California
Parties that such event has occurred, the Escrow Agent shall disburse all funds
in the Settling Supplier Refund Escrow (PNM) to the following wire address:


Account Number: 651-100-3698
Account Name: PNM Misc Depository
Bank: Wells Fargo Bank
Location: Albuquerque, New Mexico
ABA Number: 121000248
Description: Return of funds deposited for settlement of California refund
claims


 
 

--------------------------------------------------------------------------------

 
PNM Escrow Account Authorization
January 6, 2010
Page 3
 
 
PNM will provide the Escrow Agent with a Tax Identification Number within five
(5) Business Days of the date of this letter.   In the event that funds are
disbursed from the Settling Suppler Refund Escrow (PNM) to PNM, PNM shall be
responsible for taxes accruing on such funds while held in escrow.  In all other
events, the California Parties shall be responsible for taxes accruing on funds
held in the Settling Supplier Refund Escrow (PNM).
 
An Authorized Representative of each of  the California Parties will execute
these instructions on behalf of his or her respective company or agency and send
the executed letter to you.  Please contact me if you have any questions about
this accounts.
 
Very truly yours,
 


 
 Eric Todderud










Pacific Gas and Electric Company


By:           _____________________________


Name:      _____________________________




Southern California Edison Company




By:           ______________________________


Name:      ______________________________






San Diego Gas & Electric Company


By:           ______________________________


Name:      ______________________________




 
 

--------------------------------------------------------------------------------

 
 
PNM Escrow Account Authorization
January 6, 2010
Page 4
 
 
 
California Public Utilities Commission




By:           ______________________________


Name:      ______________________________






People of the State of California ex rel.
Edmund G. Brown Jr., Attorney
General




By:           _____________________________


Name:      _____________________________






California Department of Water Resources, acting solely under the authority of
power created by California Assembly Bill 1 from the First Extraordinary Session
of 2001-2002, codified in Sections 8000 through 80270 of the California Water
Code, and not under its powers and responsibilities with respect to the State
Water Resources Development System.




By:           _____________________________


Name:      _____________________________



 



 

 
 
 

--------------------------------------------------------------------------------

 
